DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 14 are objected to because of the following informalities: it appears that the phrase “in positioned” contains a typographical error and should be written as “is positioned.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each recite “a plurality of teeth extending axially outwardly from the fluted section . . . .”  The direction of axially outward sounds contradictory as the inward-outward direction generally refers to a radial direction.  As such, it is not clear if this limitation means to extend axially and radially or if it merely means that the teeth extend so as to protrude in an axial direction from the fluted portion.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aston (US Patent No. 2,412,939).
(Claim 1) Aston discloses a rotary cutting tool (Figs. 1-6) includes a body (Fig. 1) having a shank portion (4, 6) and a cutting portion (2).  The body extending lengthwise along a central axis between a shank end disposed at a first axial end of the body and a cutting end disposed at a second axial end of the body, opposite the first axial end (Fig. 1).  The cutting portion (2) is connected to the shank portion (4, 6) and includes a fluted section (where flutes 38 are located) and a plurality of teeth (14) extending axially outwardly from the fluted section at the cutting end (Figs. 1, 5).  The fluted section includes a plurality of flutes (38) disposed within an exterior surface of the fluted section (Figs. 1-3).  The cutting portion including an internal cavity disposed within the fluted section and open to the cutting end (Figs. 2-4, 6).  The internal cavity is defined by an interior wall surface (10).  The cutting portion includes a plurality of channels (44) disposed within the interior wall surface and open to the internal cavity (Fig. 4).  A fluid passage extends through the shank portion to the internal cavity (Col. 2, Lines 18-24; Col. 4, Lines 21-32), providing fluid communication from the shank end to the internal cavity.
(Claim 2) Each of the channels (44) is configured to provide a fluid passage from the internal cavity to the plurality of teeth (Figs. 1, 4, 6; Col. 4, Lines 21-26).
(Claim 3) The plurality of channels (44) extend axially, and each includes an open end adjacent the teeth (Figs. 1, 4, 6; Col. 4, Lines 21-26).
(Claim 4) The plurality of teeth (14) are spaced apart from one another around a circumference of the fluted section (Fig. 1).  Circumferentially adjacent said teeth each form an adjacent pair of teeth, each pair including a forward tooth and a following tooth, the forward tooth and the following tooth separated from one another by a void (Fig. 1 - the void could merely be the space between each tooth as the claim does not require more, but the void could also be the recess 46).  Each channel (44) has an open end and each channel is positioned to provide a fluid passage from the internal cavity to a respective void (46).
(Claim 5) At least one of the respective flutes is in communication with the respective void (Col. 4, Lines 26-32).
(Claim 6) The open end of at least one respective said channel (44) is in communication with the respective void (46) and is positioned forward (axially and/or rotationally) of said at least one of the respective flutes in communication with the respective void (Figs. 1, 2, 4).
(Claim 7) The open end of the at least one respective said channel (44) in communication with the respective void (46) is positioned adjacent the forward tooth and the at least one of the respective flutes that is positioned adjacent the following tooth (Figs. 1, 2, 4).  To be clear, the term adjacent merely means near.  As such, the open end could be said to be adjacent the flute and either tooth.
(Claim 8) Aston discloses a rotary cutting tool blank having a lengthwise extending central axis (Figs. 1-6)  The tool blank includes a shank portion (4, 6) and a cutting portion (2) each extending along the central axis (Fig. 1).  The cutting portion (2) is connected to the shank portion (4, 6) and includes a fluted section (where flutes 38 are located) having a plurality of flutes (38) disposed within an exterior surface of the fluted section (Figs. 1-3).  The cutting portion also includes a plurality of tooth pedestals (12) extending axially outwardly from the fluted section at a cutting end (Figs. 1-5).  Each tooth pedestal (12) is configured to seat at least one cutting insert (14).  The cutting portion includes an internal cavity disposed within the fluted section and open to the cutting end (Figs. 2-4, 6).  The internal cavity is defined by an interior wall surface (10).  The cutting portion includes a plurality of channels (44) disposed within the interior wall surface and open to the internal cavity (Fig. 4).  A fluid passage extends through the shank portion to the internal cavity (Col. 2, Lines 18-24; Col. 4, Lines 21-32), providing fluid communication from the shank end to the internal cavity.
(Claim 9) Each of the channels (44) is configured to provide a fluid passage from the internal cavity to the plurality of tooth pedestals (12; Figs. 1-4, 6; Col. 4, Lines 21-26).
(Claim 10) The plurality of channels (44) extend axially, and each includes an open end adjacent the tooth pedestals (12; Figs. 1-4, 6; Col. 4, Lines 21-26).
(Claim 11) The plurality of tooth pedestals (12) are spaced apart from one another around a circumference of the fluted section (Figs. 1-3).  Circumferentially adjacent said tooth pedestals each form an adjacent pair of tooth pedestals, each pair including a forward tooth pedestal and a following tooth pedestal, the forward tooth pedestal and the following tooth pedestal are separated from one another by a void (Fig. 1 - the void could merely be the space between each tooth as the claim does not require more, but the void could also be the recess 46).  Each channel (44) has an open end and each channel is positioned to provide a fluid passage from the internal cavity to a respective void (46).
(Claim 12) At least one of the respective flutes is in communication with the respective void (Col. 4, Lines 26-32).
(Claim 13) The open end of at least one respective said channel (44) is in communication with the respective void (46) and is positioned forward (axially and/or rotationally) of said at least one of the respective flutes in communication with the respective void (Figs. 1-4).
(Claim 14) The open end of the at least one respective said channel (44) in communication with the respective void (46) is positioned adjacent the forward tooth pedestal and the at least one of the respective flutes that is positioned adjacent the following tooth pedestal (Figs. 1-4).  To be clear, the term adjacent merely means near.  As such, the open end could be said to be adjacent the flute and either tooth.
(Claim 15) Each tooth pedestal (12) is configured to seat said at least one cutting insert (14) includes a pocket having a seat surface and a back surface (Figs. 1-5) that are configured to seat said at least one cutting insert (14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722